UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7236


PIERRE A. BYRD,

                  Petitioner - Appellant,

          v.

MILDRED L. RIVERA, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:10-cv-01632-CMC)


Submitted:   December 16, 2011              Decided:   January 5, 2012


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pierre A. Byrd, Appellant Pro Se.      Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pierre    A.   Byrd,    a    federal      prisoner,   appeals     the

district   court’s   order   accepting         the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.             Byrd v. Rivera, No. 4:10-

cv-01632-CMC   (D.S.C.    Aug.    25,   2011).       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                        2